Case 1:19-md-02915-AJT-JFA Document 1361 Filed 05/21/21 Page 1 of 1 PageID# 21111




  Date; 05/21/2021                          Judge: JOHN F. ANDERSON
                                            ReportenFIEi^^^l^^^SC

  Start: \.\ I^AYXA
  Finish:liVSDfVvVX

  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov(X)

  Motion to/for:

  113221 CAPITAL ONE^S MOTION FOR PROTECTIVE ORDER REGARDING 30(b)(6)
  DEPOSITION ON REMEDIATION


  Argued &
 (X)Granted( )Denied( )Granted in part/Denied in part
 ( )Taken Under Advisement( )Continued to




  (X)Order to Follow
